 In the Matter of LAC CHEMICALS, INC.andINTERNATIONAL LONGSHORE-MEN'S AND WAREHOUSEMEN'S UNION, WAREHOUSE & DISTRIBUTIONWORKERS UNION, LOCAL 26, C. I. 0., AND OTHER UNIONSCase No. 21-RE-31.Decided August13, 1945Mr. J. E. Simpson,of Los Angeles, Calif., andMr. Lewis A. Crank,of Culver City, Calif.,for the Company.Mr. Jack Steinhart,of Los Angeles,Calif.,for the C. I. O.Messrs. David SokolandRalph Woolpert,both of Los Angeles,Calif.,for the A. F. L.Mr. Arthur LeRoy Meadows,of Venice, Calif.,for Employees Group.Mr. Angelo J. Fiumara,of counsel to the Board.DECISION.ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Lac Chemicals, Inc., Culver City, Cali-fornia, herein called the Company, alleging that a question affectingcommerce had arisen concerning the representation of its employees,the National Labor Relations Board provided for an appropriatehearing upon due notice before William T. Whitsett, Trial Examiner.Said hearing was held at Los Angeles, California, on May 23, 1945.The Company, International Longshoremen's and Warehousemen'sUnion, Warehouse & Distribution Workers Union, Local 26, C. I. O.,herein called the C. 1. 0., and International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Local No. 595,Grocery Warehousemen, A. F. L., herein called the A. F. L., appearedand participated?All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.''Employees Group was served with notice, appeared through its representative,but didnot intervene.The representative stated that the Employees Group does not claim to bea labor organization and therefore does not wish& to participate in any electron which theBoard may direct herein.63 N. L.R. B., No. 48.327 328DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYLac Chemicals, Inc., a California corporation with its principaloffice located at Culver City, California, is engaged in the manufactureand distribution of industrial alcohol.During,the year ending June30, 1944, the Company purchased raw materials valued at approxi-Inately $350,000, consistingof molasses,steelcontainers, wood alcohol,and denaturants.The molasses, which was purchased from the Pa-cificMolassesCompany, Ltd., f. o. b. San Pedro, California, amountedin value to approximately $250,000, and originated in the HawaiianIslands.The wood alcohol and denaturants, together valued at ap-proximately $28,500, were shipped to the Company from points out-side the State of California.During the same period, the Companysold approximately 16 percent or about $116,000, worth of its finishedproducts f. o. b. Los Angeles and San Francisco to the United StatesGovernment and private industries for shipment to points outside theState.At the present time, about 90 percent of the Company's salesismade to customers who take delivery at the plant at Culver City,and the remaining 10 percent is being shipped by the Company topurchasers outside the State of California.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Longshoremen's and Warehousemen's Union, Ware-house & Distribution Workers Union, Local 26, affiliated with the Con-gress of Industrial Organizations, is a labor organization admitting tomembership employees of the Company.International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Local No. 595, Grocery Warehousemen,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAbout February 15, 1945, the A. F. L. requested recognition of theCompany as the exclusive collective bargaining agency of certain ofits employees.At a conference held about March 9, 1945, the Com-pany advised the A. F. L. that the C. I. O. was the collective bargain-ing agency until the Board decides otherwise.On April 19, 1945, theCompany filed the petition herein. LAC CHEMICALS, INC.329On November 13, 1942, the Board certified the C. I. O. as the col-lective bargaining agency of the Company's employees as a result ofa Board ordered election.'Due to inability to reach an agreement inthe ensuing negotiations, the matters in dispute between the partieswere referred to the War Labor Board on December 24, 1942. OnFebruary 8 and 9, 1943, the Company and the C. I. O. orally agreedbefore a War Labor Board referee as to certain terms 3 of a collec-tive bargaining contract.There remained in dispute, however, issuesrelating to vacations, hours of employment, grievance procedure,wages, union shop, check-off, and sick leave.On November 27, 1943,the Regional War Labor Board issued its Order on these disputedissues.The C. I. 0., thereafter, on December 11, 1943, petitioned fora review of this Order only as to check-off and sick leave benefits. TheNational War Labor Board denied the C. I. O.'s petition on July 19,1944.It appears that the parties did not learn of this action untilabout May 9, 1945, several weeks after the C. I. O.'s petition of April17, 1945 to the War Labor Board for an interim order requiring theparties to incorporate the undisputed parts of the November 7, 1943Order into a written contract.Proceedings are still pending beforetheWar Labor Board.The Company adduced uncontradicted testimony showing that ithas substantially complied with the terms agreed upon at the hearingbefore the referee and with those contained in the Regional War LaborBoard Order " from early 1943 to the date of the filing of the petitionherein, and that the employees have had substantial benefits as a result.The record shows that in the latter part of 1943, the C. I. O. submit-ted to the Company, pursuant to the Regional War Labor BoardOrder, a list of employees whose membership was in good standing andthat it did not thereafter deal with the Company in any manner untilaboutMay 1944.At that time it signed an application for wageincreases to be filed with the War Labor Board. It also appears that,although there have been few grievances among the employees, theC. I. O. did not participate in their settlement. Since July 1944, therehave been no stewards in the plant nor any meetings of employeesbelonging to the C. I. O. For the past 8 months no employee has paiddues to the C. I. O. Indeed, on or about March 15, 1945, the C. I. 0.,for the first time, submitted to the Company a proposed contracttogether with a written demand that the Company discharge certaindelinquent employees pursuant to the terms of the Regional WarLabor Board Order of November 27, 1943.2SeeMatter of Lac Chemscai8,Inc,44 N. L.A B. 1196.aThe parties were in accord as to union recognition,holidays,seniority,draftees,leavesof absence,transfers at work, discharges,minimums,bulletin boards, strikes and lockouts,privileges of business agents, a length of agreement clause, and employee coverage.4Although the Order was issued on November 27, 1943, it was given retroactive effectto about January1, 1943. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe C. I. 0. contends, in effect, that the proceedings before the WarLabor Board bar a present determination of representativessince anelection, if now directed, would penalize it for unavoidable delay con-sequent upon its acceptance of the orderly procedures established bygovernmental authority for the adjustment of its differences with theCompany, and would prevent it from executing a complete and finalcontract with the Company.We find no merit in this contention. Themere pendency of a dispute before a governmental agency or the merefact that the execution of a complete contract between a newly certifiedbargaining representative and the employer has been delayed by sub-mission of disputed issues to such governmental agency, in itself, doesnot necessarily bar an investigation of representatives.5Where, as here, the delay has been due in large part to the bargainingrepresentative's own neglect or delay rather than to the proceedingsbefore the governmental agency, we will not postpone a determinationof representatives."Thus, it is clear that between December 1943 andsometime in March 1945, the C. I. 0. was lacking in due diligence inthe prosecution of its case before the War Labor Board, and, signifi-cantly, its renewed activity in March 1945 followed shortly after theA. F. L. had made its rival representation claim.? In addition, wehave held that such proceedings will not bar an election where theexclusive bargaining representative has had an opportunity to obtainsubstantial benefits for the employees."The facts of the instant caseestablish that the C. I. 0. has had opportunity to, and has obtained,such benefits.We also note that more than 21/2 years have elapsedsince the C. I. 0. was certified as the exclusive bargaining representa-tive.Under all the circumstances and on the entire record of the case,we are of the opinion that the policies of the Act can best be effectuatedby affording the employees herein an opportunity to express theirdesires as to representation in an election by secret ballot.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the A. F. L. represents a substantial number of em-ployees in the unit hereinafter found appropriate."SeeMatter of Allis-Chalmers ManufacturingCompany,50N. L. R. B 306;Matter ofDiamond Magnesium Company,57N. L. R. B. 393. Cf.Matter of TaylorForge & PipeWorks, 58 N. L. R. B 1375.SeeMatterofWestVirginiaPulp & PaperCompany,61 N. L. R. B. 438.It is apparentthat the C. I. O. had, in manyrespects,failed tofunction as a representa-tive of theCompany'semployees ever Once December1943, and that the C.I.O. was notforced intosuch inactivityby reasonof its resort to the procedures of the WarLabor Board.6 SeeMatter of Great Lakes Carbon Corporation,57 N. L. R. B. 115.4 The FieldExaminer reportedthat the A.F. L. submitted 10 application cards ; thatthe names of 8 persons appearing on the cards were listedon the Company's pay roll ofApril 22, 1945, which containedthe names of 18 employees in the appropriate unit ; andthat the cards were datedbetween February and April 1945. The C.IO. relies upon its'-previous Board,certiflcationand its past.negotiationsto show its interestin this proceeding. LAC CHEMICALS, INC.331We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allemployees of Lac Chemicals, Inc., Culver City, California, includingthe foremen of the warehouse denaturing plant and the foremen of thefermentation department, but excluding the shipping and receivingclerk, office employees, one employee who keeps records of the Com-pany's government business, the chemist, the plant superintendent, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act 10V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion."Since the C. I. O. stated at the hearing that it does not desireto participate in any election that may be directed, we shall not accordthe C. I. O. a place on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining which Lac Chemicals,Inc.,Culver City, California, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the10This is the same unit found appropriate by the Board in a prior decision. (Seefootnote 2,supra )'The A. F. L.'s request that it be designated on the ballot as "Grocery Warehousemen'sLocal 595, A. F. L." is hereby referred 1o the Regional Director for determination. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause, and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,Local No. 595, Grocery Warehousemen, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.